        Case 7:20-mc-00119-CS Document 18 Filed 04/17/20 Page 1 of 5



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                                      X
In Re DMCA Subpoena to Google LLC                      :
                                                       :   Case No. 7:20-mc-00119-CS
                                                       :
                                                       :   Declaration of Paul D. Polidoro in
                                                       :   Support of Watch Tower Bible
                                                       :   and Tract Society’s Opposition to
                                                       :   Motion to Quash
                                                       :
                                                      X

     PAUL D. POLIDORO, duly sworn, deposes and says:

  1. I am counsel of record for Petitioner Watch Tower Bible and Tract Society of

     Pennsylvania (hereinafter “Watch Tower”) in the above-referenced matter.

  2. I am an Associate General Counsel of Watch Tower Bible and Tract Society of
     Pennsylvania (“Watch Tower”). As such, I am fully familiar with the facts of this matter
     as set forth herein based upon my review of the file and personal knowledge.
  3. In June 2018, I was assigned to assist in defending Watch Tower’s intellectual property.
  4. After the creation of jw.org, the official website of Jehovah’s Witnesses, more Bible
     based information began to be created in digital form. This included videos produced
     and copyrighted by Watch Tower.
  5. In view of the large number of infringements of its intellectual property, particularly
     videos created and copyrighted by Watch Tower, in June 2018, concentrated efforts were
     undertaken to identify a possible defendant for a copyright infringement lawsuit in the
     United States.
  6. Watch Tower filed a number of subpoenas pursuant to the DMCA process to identify a
     possible infringement defendant.
  7. The vast majority of these subpoenas were issued from June 2018-June 2019.
  8. The information provided as a result of the subpoena compliances provided little in the
     way of information necessary to identify a potential defendant.        In many cases no
     identifying information was obtained. In other cases the infringer resided outside of the
     United States, such as in South America or Europe.
        Case 7:20-mc-00119-CS Document 18 Filed 04/17/20 Page 2 of 5
Page 2 of 5
DECLARATION OF PAUL D. POLIDORO
  9. Towards the end of 2019, Watch Tower’s Legal Department was able to identify a few
     potential domestic defendants for a copyright infringement lawsuit.
  10. Since Jehovah’s Witnesses’ efforts are supported by voluntary donations, undertaking
     litigation is very carefully considered.
  11. Given the compelling need to institute a lawsuit to stem the unending stream of
     infringements, in December 2019, the Legal Department was directed to institute legal
     action.
  12. After considering a variety of factors, including jurisdiction, a decision was made as to
     the first defendant to be sued in a copyright infringement lawsuit.
  13. Given the specialized nature of infringement litigation, a Manhattan law firm was
     retained to work with the Legal Department as trial co-counsel.
  14. Since the beginning of 2020, the Legal Department and outside counsel have been
     working together to draft a complaint.
  15. But for the delay caused by the ongoing COVID-19 pandemic, the copyright
     infringement lawsuit would have already been filed in the United States District Court for
     the Southern District of New York.
  16. Once the complaint is filed, with the Court’s permission, the undersigned will file an
     informative motion providing the docket number of this filing.
  17. Since the internet infringements of Watch Tower’s intellectual property continues, Watch
     Tower is continuing to attempt to identity other potential defendants, such as the Movant.
  18. The subpoena before the Court encompasses five videos posted by Movant. Upon careful
     review, there are 16 of Watch Tower’s copyrighted videos, in their entirety, included in
     the Movant’s 5 postings. All of the material in these videos was produced and
     copyrighted by Watch Tower. None of the videos are “undercover” or edited videos, but
     have been reproduced in their entirety.
  19. Watch Tower has filed for all the videos posted by Movant with the United States
     Copyright Office. Registration certificates have been received for all but one of the
     videos. The status of the registrations is as follows:
    Watch Tower’s Copyrighted Work              USCO Number                     Registration
                                                                                Date
  1 How Can You Support LDC?                 Registration No. PA0002216080      10/7/2019
  2 Choose Your Apps Wisely                  Application No. 1-8675537944       In progress
  3 2020 Special Talk - Whose Leadership Can Registration No. PA0002235961      2/12/2020


                                                2
        Case 7:20-mc-00119-CS Document 18 Filed 04/17/20 Page 3 of 5
Page 3 of 5
DECLARATION OF PAUL D. POLIDORO
     You Trust? Interviews
  4 Congregation Accounting Training: Issuing Registration No. PA0002230739      12/30/2019
     Donation Acknowledgement Letters
  5 Congregation        Accounting     Training: Registration No. PA0002230788   12/30/2019
     Transferring Funds to and From the Branch
     Office
  6 Congregation        Accounting     Training: Registration No. PA0002230736   12/19/2019
     Congregation      Expenses    Types     and
     Approvals
  7 Congregation Accounting Training: Monthly Registration No. PA0002230738      12/30/2019
     Congregation Accounts Report (S-30)
  8 Congregation Accounting Training: Tutorials Registration No. PA 2-212-279    9/18/2019
     for Congregation Accounting-Introduction
  9 Congregation Accounting Training: Roles Registration No. PA 2-213-383        9/18/2019
     and Responsibilities
  10 Congregation       Accounting     Training: Registration No. PA 2-213-381   9/18/2019
     Resolutions
  11 Congregation       Accounting     Training: Registration No. PA 2-212-288   9/18/2019
     Contribution Boxes and Their Uses
  12 Congregation Accounting Training: Balance Registration No. PA 2-212-269     9/18/2019
     of Congregation Funds-Bank Account
  13 Congregation       Accounting     Training: Registration No. PA 2-212-267   9/18/2019
     Recording Bank Activity to the Accounts
     Sheet (S-26)
  14 Congregation       Accounting     Training: Registration No. PA 2-213-387   11/18/2019
     Recording the Transaction Record (S-24) to
     the Accounts Sheet (S-26)
  15 Congregation Accounting Training: Setting Registration No. PA 2-217-185     10/9/2019
     Up and Maintaining a Bank Account
  16 Congregation Accounting Training: Making Registration No. 1-8231820921      11/11/2019
     Payments with a Bank Account


  20. Movant posted the Choose Your Apps Wisely video in its entirety, including Watch
     Tower’s copyright notification that appears at the end of the video. Movant posted this
     unedited video without providing criticism.
  21. The Choose Your Apps Wisely video is not an “undercover” video of meetings. Rather,
     all of the material in this video was produced and copyrighted by Watch Tower and was
     shown at the congregation meetings of Jehovah’s Witnesses in the United States during
     the week of March 23, 2020.
  22. Movant posted the Whose Leadership Can You Trust? video in its entirety, including
     Watch Tower’s copyright notification that appears at the end of the video. Movant
     posted this unedited video without providing criticism.




                                              3
        Case 7:20-mc-00119-CS Document 18 Filed 04/17/20 Page 4 of 5
Page 4 of 5
DECLARATION OF PAUL D. POLIDORO
  23. The Whose Leadership Can You Trust? video is not an “undercover” video of meetings.
     Rather, all of the material in this video was produced and copyrighted by Watch Tower,
     and was shown in the United States in connection with the Special Talk presented at the
     weekend congregation meetings of Jehovah’s Witnesses during the weeks of March 23
     and March 30, 2020.
  24. Movant posted the How Can You Support LDC? video in its entirety, including Watch
     Tower’s copyright notification that appears at the end of the video. Movant posted this
     unedited video without providing criticism.
  25. The How Can You Support LDC? video is not an “undercover” video of meetings.
     Rather, all of the material in this video was produced and copyrighted by Watch Tower
     and was shown at the congregation meetings of Jehovah’s Witnesses in the United States
     during the week of September 23, 2019.
  26. Under the title “Congregation Accounting Training Video #1”, Movant posted 9 training
     videos in their entirety, including Watch Tower’s copyright notification that appears at
     the end of each individual video. Movant posted the unedited videos without providing
     criticism.
  27. These accounting training videos are not “undercover” videos of meetings. Rather, all of
     the material in these videos were produced and copyrighted by Watch Tower, and are
     used in congregations throughout the United States.
  28. Under the title “Congregation Accounting Training Video #2”, Movant posted 4 training
     videos in their entirety, including Watch Tower’s copyright notification that appears at
     the end of each individual video. Movant posted the unedited videos without providing
     criticism.
  29. These accounting training videos are not “undercover” videos of meetings. Rather, all of
    the material in these videos were produced and copyrighted by Watch Tower and are used
    in congregations throughout the United States.




                                              4
        Case 7:20-mc-00119-CS Document 18 Filed 04/17/20 Page 5 of 5
Page 5 of 5
DECLARATION OF PAUL D. POLIDORO
  I declare under penalty of perjury under the laws of the State of New York and the United
  States of America that the foregoing is true and correct. Executed this 17th day of April 2020.

                                           _/s/ Paul D. Polidoro

                                           Paul D. Polidoro
                                           Associate General Counsel
                                           SDNY Bar No. PP2509
                                           WATCH TOWER BIBLE AND TRACT
                                           SOCIETY OF PENNSYLVANIA
                                           Legal Department
                                           200 Watchtower Drive
                                           Patterson, NY 12563-9204
                                           Telephone: 845-306-0711
                                           Facsimile: 845-306-0709
                                           Email: inboxLGLipg@jw.org
                                           Attorney for Plaintiff




                                              5
